DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/03/2019 and 12/27/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “within each of the ranges respectively wound with the coils” in line 7 of the claim. It is unclear what is referred to as ranges, does it mean the length of the coils or it is different from the coil length? For examination purpose the ranges is interpreted as the whole length of the coils. Claim 1 recites “(n is an integer of 2 or greater)” in lines 4-5 of the claim. It is unclear if the limitation within the parenthesis are part of the claim. Claim 1 recites “(k is an integer, 1 < k ≤ n)” in lines 9-10 of the claim. It is unclear if the limitation within the parenthesis are part of the claim. For examination purpose limitation in parenthesis will be interpreted as part of the claim. Claims 2-4 are rejected under 112 based on rejection of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashihara et al (2006/0208594) (hereinafter “Kashihara”).
Regarding claim 1, Kashihara discloses a motor (fig.6, [0065]) comprising: a stator (15) including a stator core (15) and teeth (protrusion from 15) respectively protruding from 5the stator core (15) in predetermined directions of protrusion (teeth protruding from 15); and coils (150a, 152b, 153a, 155b) respectively wound onto the teeth n (n is an integer of 2 or greater) turns (turns of 150a, 152b, 153a, 155b) including first to n-th turns (turns of 153a, 155b to 150a, 152b), wherein within each of ranges (length of 150a, 152b, 153a, 155b) respectively wound with the coils (coils 150a, 152b, 153a, 155b wound on teeth, see fig.6) onto the teeth 10in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo (WO2013187501).
Regarding claim 1, Hongo discloses a motor (fig.6, 20 [0027]) comprising: a stator (22) including a stator core (22) and teeth (21) respectively protruding from 5the stator core (22) in predetermined directions of protrusion (21 protruding from core 22, see fig.6); and coils (coil) respectively wound onto the teeth n (n is an integer of 2 or greater) turns (coil 11 is more than 2) including first to n-th turns (coil 11 wound between the top of 21 to base of 21), wherein 
Regarding claim 2, Hongo discloses the motor according to claim 1, wherein n is an integer of 3 or greater (coil 11 is greater than 3, see fig.6), 20k is an integer smaller than n, and the k-th turn (coil 11 between the top of 21 and base of 21) of each of the coils (coil 11)  is greater in cross-sectional area than at the n-th turn (coil of 11 at the top of 21 is larger in area than at base of 21, see fig.6).
Regarding claim 3, Hongo discloses the motor according to claim 1, wherein 25the first turn (coil 11 wound at the top of 21, see fig.6) of each of the coils is largest in cross-sectional 
Regarding claim 4, Hongo discloses the motor according to claim 2, wherein the first turn (coil 11 wound at the top of 21, see fig.6) of each of the coils is largest in cross-sectional area (coil 11 at the top of 21 is larger in area, see fig.6), 5among the first to n-th turns (coil 11 at top of 21 to base of 21), and each of the coils (coil 11) gradually reduces in cross-sectional area from the first turn to the n-th turn (coil 11 at top of 21 gradually reduce in area to the base of 21, see fig.6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Podack (2011/0127872) discloses an electrical machine with coils that are densely packed to utilize the gap spacing between the coils which are electrically isolated from one another.
Langlard (2017/0040859) disclose stator slot with coils having varying cross section from front end of the slot to the back end of the slot. 
Kato (2015/0188371) discloses an electrical machine with a stator having conducting wire of first to fifth turns, conducting wires having the same height from the surface of the tooth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839   

                                                                                                                                                                                                     /KEVIN J COMBER/Primary Examiner, Art Unit 2839